Citation Nr: 0432880	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-07 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals, left knee injury, status post anterior 
cruciate ligament (ACL) repair and partial meniscectomy. 

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals, right wrist fracture, status post 
schaphoid repair with partial removal of styloid and radius 
and excision of neuroma, non-dominant extremity. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran served on active duty as a West Point cadet from 
July 1969 to June 1973, and in the United States Army from 
June 1973 to June 2001.  

His claims come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision, in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, granted the veteran service connection 
for left knee and right wrist disabilities and assigned those 
disabilities evaluations of 10 percent, effective from July 
1, 2001.  

The veteran testified in support of his claims before a 
Member of the Rating Team at a hearing held at the RO in 
November 2003.  Thereafter, in a rating decision dated March 
2004, the RO increased the evaluations assigned the veteran's 
left knee and right wrist disabilities to 20 percent, 
effective from July 1, 2001.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.  

2.  The veteran's left knee disability manifests as 
tenderness, limitation of motion with pain, crepitus, laxity, 
and no more than moderate lateral instability.

3.  X-rays of the veteran's left knee do not confirm 
arthritis.

4.  The veteran's right wrist disability manifests as poor 
range of motion, sensory changes, including of the skin, 
weakness in the distribution of the radial and anterior 
interosseus nerves, tenderness and pain, and causes moderate 
impairment in the veteran's ability to use his right hand.  

5.  Neither of the veteran's disabilities is so exceptional 
or unusual with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for residuals, left knee injury, status 
post ACL repair and partial meniscectomy, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2003). 

2.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for residuals, right wrist fracture, 
status post schaphoid repair with partial removal of styloid 
and radius and excision of neuroma, non-dominant extremity, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 
4.71a, 4.124a, Diagnostic Codes 5214, 5215, 8516 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the claims now being decided.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating the veteran's claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  The Court 
held that, furthermore, in what can be considered a fourth 
element of the requisite notice, under 38 C.F.R. § 3.159(b), 
VA must request that the claimant provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  The 
Court clarified that VA's regulations implementing amended 
section 5103(a) apply to cases pending before VA on November 
9, 2000, even if the RO decision was issued before that date, 
and that, where notice was not mandated at the time of the 
initial RO decision, it was not error to provide remedial 
notice after such initial decision.  Id. at 120, 122-124. 

In this case, the RO granted the veteran service connection 
for left knee and right wrist disabilities and assigned those 
disabilities 10 percent evaluations in a rating decision 
dated June 2001.  In February 2002, the veteran expressed 
disagreement with the initial 10 percent evaluations assigned 
those disabilities.  The RO then provided the veteran VCAA 
notice in August 2003, prior to initially deciding whether 
higher initial evaluations were warranted in a rating 
decision dated March 2004.  The timing of this notice thus 
reflects compliance with the express timing requirements of 
the law as found by the Court in Pelegrini II. 

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran while his 
appeal was pending also reflects compliance with the express 
content requirements of the law as found by the Court in 
Pelegrini II.

In its VCAA notice dated August 2003, the RO notified the 
veteran of the evidence needed to substantiate his claims and 
of VA's newly expanded duties to notify and assist.  The RO 
indicated that it was developing the veteran's claims 
pursuant to the latter duty and would assist the veteran in 
obtaining and developing all outstanding evidence provided he 
identified the source or sources of that evidence, including 
the name and addresses of all treatment providers and the 
dates of treatment.  The RO identified the evidence it had 
already received in support of the veteran's claims and the 
evidence it was responsible for obtaining.  The RO indicated 
that it would make reasonable efforts to assist the veteran, 
including by obtaining medical records, employment records, 
or records from other Federal agencies, but that ultimately, 
it was the veteran's responsibility to ensure the RO's 
receipt of all pertinent evidence.  The RO asked the veteran 
to sign the enclosed forms authorizing the release of his 
treatment records.

In addition, in rating decisions dated June 2001 and March 
2004, a letter dated April 2002, a statement of the case 
issued in February 2003, and a supplemental statement of the 
case issued in March 2004, the RO provided the veteran much 
of the same information provided in the August 2003 letter.  
As well, the RO notified the veteran of the reasons for which 
his claims had been denied, the evidence it had obtained and 
considered in support of those claims, and the evidence still 
needed to substantiate those claims.  The RO also provided 
the veteran the law and regulations pertinent to his claims, 
including those governing VA's duties to notify and assist.

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claims, 
including VA treatment records.  Since then, neither the 
veteran, nor his representative has indicated that there is 
any other pertinent, outstanding evidence to secure in 
support of the veteran's claims.  The RO also conducted 
further medical inquiry in an effort to substantiate the 
veteran's claims by affording the veteran VA examinations, 
during which examiners discussed the severity of the 
veteran's left knee and right wrist disabilities.

Under the facts of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he could submit to substantiate his 
claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  



II.  Analysis of Claims

The veteran seeks higher initial evaluations for his left 
knee and right wrist disabilities on the basis that the 20 
percent evaluations now assigned these disabilities do not 
accurately reflect the severity of his left knee and right 
wrist symptomatology. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2003).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2003). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage, and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2003). 

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2003); see also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) (holding that, when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes (DCs) 
5003 and 5257 provided additional disability is shown.  
VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 
(August 14, 1998) (9-98).  Additional disability is shown 
when a veteran meets the criteria for a noncompensable 
evaluation under either DC 5260 or 5261, which include 
flexion limited to 60 degrees or extension limited to 5 
degrees, or when there is painful motion such that it adds to 
the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

A.  Left Knee

The RO has evaluated the veteran's left knee disability as 20 
percent disabling pursuant to DC 5257.  DC 5257, which 
governs ratings of impairment of the knee, provides that a 20 
percent evaluation is assignable for moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
is assignable for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257 (2003).  

An evaluation in excess of 20 percent is also assignable for 
ankylosis of the knee, flexion of the leg limited to 15 
degrees and extension of the leg limited to 20 degrees.  See 
38 C.F.R. § 4.71a, DCs 5256, 5260, 5261 (2003); see also 
VAOGCPREC 9-2004 (Sept. 17, 2004) (holding that separate 
ratings under 38 C.F.R. § 4.71a, DC 5260 (leg, limitation of 
flexion) and DC 5261 (leg, limitation of extension) may be 
assigned for disability of the same joint). 

In this case, the veteran began experiencing problems with 
his left knee while serving as a cadet at West Point.  
Specifically, in March 1971, the veteran tore his left medial 
meniscus after twisting his left knee while playing touch 
football.  He was placed in traction, but elected not to 
undergo surgery.  He then began to have an increase in 
rotatory instability, tenderness, pain and effusion.  He thus 
underwent debridement of the ACL, a slocum procedure, and 
reefing of the posterior medial capsule in December 1971.  
During a Commission examination conducted later in December 
1971, the veteran reported that he had received treatment for 
a left knee injury sustained in March 1971, undergone 
surgery, and had swollen or painful joints.  The examiner 
noted a history of a meniscectomy, in 1971, with recent pain 
and swelling.  By September 1972, the veteran's left knee had 
somewhat improved, but was still causing rotatory instability 
and difficulty with regard to lateral movement and prolonged 
running.  X-rays showed no significant degenerative changes.  

The veteran continued to experience problems with his left 
knee while serving in the United States Army.  In May 1974, 
he reported that he could not bend it.  An examiner noted 
tenderness.  In October 1974, the veteran reported that he 
had twisted his knee in a basketball game and felt edema and 
pain.  An examiner noted rotatory instability and edema.  X-
rays were negative.  The veteran again complained of left 
knee pain and stiffness and examiners again noted instability 
in June 1976, October 1976, and August 1977.  X-rays 
conducted in August 1977 were negative.  In September 1977, 
the veteran reported left knee stiffness, a buckling leg, and 
pain around the patella.  An examiner noted very marked 
discomfort with compression of the patella against the femur 
and atrophy of the vastus medialis.  X-rays showed no 
degenerative changes.  The veteran complained of left knee 
pain, swelling, stiffness and instability and examiners noted 
pain, swelling, and instability in August 1979, January 1981, 
February 1981, July 1981, and August 1981.  During periodic 
physical examinations conducted in May 1978, August 1980, and 
May 1986, the veteran reported that, since 1971, he had 
experienced occasional left knee ache.  An examiner noted an 
old surgical scar of the left knee, left knee soreness, and 
arthritis, status post surgery.  

In March 1982, due to an unstable left knee with multiple 
loose bodies and synovitis, the veteran underwent a left knee 
arthroscopy.  Thereafter, he experienced episodes during 
which his left knee gave way and he felt pain.  In December 
1982, an examiner noted that the veteran had persistent left 
knee pain, diagnosed chronic anterolateral and anteromedial 
rotatory instability of the left knee, and performed 
reconstruction of the veteran's ACL with 1/3rd patella tendon.  
Thereafter, in 1983 and 1984, examiners noted some 
improvement, but continued to treat the veteran for left knee 
pain and swelling.  In September 1985, an examiner noted 
that, due to instability, the veteran wore a left knee brace 
when participating in strenuous physical activities.  In 
October 1985, the veteran tore his left lateral meniscus.  
Thereafter, in November 1985, and April 1986, examiners again 
noted chronic left knee instability.   X-rays revealed no 
abnormalities.  Additional x-rays taken in August 1987 showed 
good preservation of the joint space with mild lateral 
spurring.  An examiner diagnosed mild degenerative changes of 
the left knee.  An examiner noted tenderness, but no 
instability, and confirmed minimal osteoarthritic changes of 
the left knee in March 1989.  From April 1989 to May 1989, 
the veteran continued to complain of left knee pain.  

In March 1992 and July 1992, examiners noted that the 
veteran's left knee was still unstable and causing pain.  X-
rays taken during the latter visit were essentially negative.  
From 1994 to 1996, the veteran continued to complain of left 
knee pain.  In June 1996, an examiner diagnosed probable 
degenerative left knee arthritis.  In October 1997, examiners 
noted an unstable and painful left knee.  X-rays revealed 
mild, bilateral patellofemoral degenerative change.  Magnetic 
resonance imaging of the left knee joint revealed a torn ACL 
graft, a small tear of the posterior horn of the medial 
meniscus, a Baker's cyst and degenerative change.  These 
findings necessitated another left knee arthroscopy in May 
1998.  Thereafter, in October 1999, an examiner noted pain 
and weakness in the left knee and worsening degenerative 
joint disease.  On retirement examination conducted in 
February 2001, the veteran reported swollen, painful and 
locking knee joints and an examiner noted left knee scars, 
tenderness, and decreased motion with pain at end ranges.

Since discharge in June 2001, the veteran has undergone VA 
examinations and received VA outpatient treatment for his 
left knee.  During a VA general medical examination conducted 
in February 2001, the veteran reported that he had constant, 
dull to sharp, mild to severe pain in his left knee, which 
manifested when he lacked sleep, did not exercise, stood 
still for 10 minutes, or walked any distance on an irregular 
surface.  The veteran also reported that his left knee pain 
worsened in bad weather.  He indicated that, in service, he 
had had a no running profile since 1975.  At the time of the 
examination, he walked five times weekly up to two miles or 
rode his bike.  He complained of stiffness, weakness, 
swelling, increased warmth, locking, giving away, and sleep 
disruption due to pain, symptoms that necessitated over-the-
counter pain medication.  He indicated that he did not use 
any ambulatory aids and did not have inflammatory arthritis.  

The examiner noted that the veteran had been diagnosed with 
degenerative joint disease, bilateral knees, in October 1999, 
and was referred for physical therapy.  On physical 
evaluation, the examiner noted left knee flexion to 135 
degrees with pain at the end, full left knee extension 
without pain, a slightly positive drawer sign, crepitus, a 
negative McMurray's, no medial or lateral ligamentous laxity, 
grimacing on palpation of the medial and lateral joint lines 
over the patellar tendons, normal heel, toe and tandem walks, 
gait, stance, coordination, cranial nerves, sensation, and 
deep knee bends, a negative Romberg's, straight leg raise, 
and knee extension, and reflexes of 2+ in the upper 
extremities.  X-rays revealed a screw in the lateral aspect 
of the distal left femur and an otherwise normal left knee.  
The examiner diagnosed left knee surgery times four for ACL 
repair and meniscectomy and evidence of surgery on x-ray with 
otherwise normal findings.  

In September 2002, the veteran presented to a VA Medical 
Center complaining of left knee pain and requesting pain 
medication.  Twice in May 2003, the veteran reported left 
knee pain and swelling, which worsened when walking.  One 
examiner noted edema in the posterior left knee area.  X-rays 
were negative.  Magnetic resonance imaging from June 2003 
showed changes consistent with previous left knee surgery.  
In August 2003, the veteran reported that his knee pain was 
better and that he had no other complaints.  An examiner 
noted no left knee abnormalities.  

During a VA joints examination conducted in November 2003, 
the veteran reported daily knee pain that slowed him down 
considerably.  He indicated that he did not use a brace or 
cane and was able to function in his job as a building 
manager, which required quite a bit of walking.  He noted 
that, when he concentrated, he did not have problems falling.  
Otherwise, he had episodes of instability.  He reported that 
he did not notice any left knee weakness.  

The examiner noted a positive anterior drawer sign, a plus or 
minus Lachman maneuver, a positive McMurray, tenderness about 
the medial joint line, range of motion from 0 to 130 degrees, 
and a stable left knee to varus/valgus testing.  The examiner 
noted that x-rays were obtained, but because they were not 
standing 
x-rays, they were not suitable for evaluating whether the 
veteran had arthritis.  He thus recommended such x-rays be 
taken.  He diagnosed residuals of left knee surgeries.  He 
indicated that the veteran continued to have episodes of 
laxity and was likely to begin to develop degenerative 
disease given the multiple traumatic injuries to his left 
knee with an attempt at reconstruction.  The examiner stated 
that he would obtain standing x-rays and that if those x-rays 
demonstrated arthritis, he would characterize such arthritis 
as post-traumatic.  

During a VA peripheral nerves examination conducted in 
November 2003, the veteran reported a very tender left knee 
and numbness to light touch and pinprick over the left knee 
area.  An examiner noted a mild focal sensory deficit over 
the left knee at the site of the prior meniscal surgery.  He 
indicated that this deficit was less of a functional problem 
and more of a nuisance.

Standing x-rays of the left knee taken in November 2003 
showed postoperative change in the left knee, or more 
specifically, a surgical staple in the left lateral femoral 
metaphysic, with no fracture, dislocation, or joint effusion 
and relative well maintained joint spaces.  

The preponderance of the evidence is against the veteran's 
claim for a higher initial evaluation for a left knee 
disability.  According to the aforementioned findings, since 
the veteran's discharge from service, the veteran's left knee 
disability has manifested as tenderness, 5 to 10 degrees of 
limitation of motion with pain, see 38 C.F.R. § 4.71, Plate 
II (2003) (characterizing normal range of motion of the knee 
from 0 to 140 degrees), crepitus, laxity, and a mild, focal 
sensory deficit over the left knee.  A medical professional 
has indicated that the latter symptom is merely a nuisance 
that does not appear to affect the veteran's ability to 
function and the remainder of the symptoms are not 
sufficiently severe as to more nearly approximate the 
criteria for an initial evaluation in excess of 20 percent 
under any of the previously noted diagnostic codes.  

There is no finding of record indicating that the veteran has 
ankylosis of the left knee, recurrent subluxation, more than 
moderate lateral instability, flexion limited to 15 degrees 
or extension limited to 20 degrees.  There is also no finding 
of record indicating that the veteran's left knee disability 
limits his ability to function to a degree greater than was 
shown during VA examinations, thereby warranting a higher 
initial evaluation 38 C.F.R. §§ 4.40 and 4.45.  

With regard to instability, the record conflicts regarding 
whether such a symptom exists.  Multiple medical 
professionals noted instability during the veteran's period 
of active service, but following discharge, all medical 
professionals noted a stable left knee.  Regardless, neither 
the veteran, nor any medical professional has characterized 
any such instability as more than moderate.  To the contrary, 
the veteran has admitted that he only experiences instability 
when he is not concentrating and does not utilize a brace or 
cane to help him ambulate.  

Finally, since the veteran injured his left knee, at least 
one medical professional has diagnosed the veteran with left 
knee arthritis.  However, no medical professional has 
diagnosed that disease based on x-ray findings.  Inasmuch as 
the record does not reflect that the veteran has both 
instability of the left knee and left knee arthritis 
confirmed on x-rays, separate evaluations may not be assigned 
under DCs 5003 and 5257. 

B.  Right Wrist

The RO has evaluated the veteran's right (non-dominant) wrist 
disability as 20 percent disabling pursuant to DC 8516.  DC 
8516, which governs ratings of paralysis of the ulnar nerve, 
provides that a 20 percent evaluation is assignable for 
moderate incomplete paralysis of the minor ulnar nerve.  A 30 
percent evaluation is assignable for severe incomplete 
paralysis of the minor ulnar nerve.  38 C.F.R. 
§ 4.124a, DC 8516 (2003).  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a (2003).

An evaluation of 20 percent or higher is also assignable for 
ankylosis of the minor wrist provided the ankylosis is 
favorable in 20 degrees to 30 degrees of dorsiflexion, in any 
other position, except favorable, or unfavorable, in any 
degree of palmar flexion, or with ulnar or radial deviation.  
See 38 C.F.R. § 4.71a, DC 5214 (2003). 

The veteran expressed right wrist complaints while serving as 
a cadet at West Point.  During a Commission examination 
conducted in December 1971, the veteran reported that he 
fractured his right wrist in 1970 while playing football.  
The examiner noted no sequelae.  

The veteran continued to experience problems with his right 
wrist while serving in the United States Army.  During 
periodic and over 40 physical examinations conducted in May 
1986 and September 1991, the veteran reported hand pain.  
During the latter examination, an examiner noted overuse of 
the hands.  

In July 2000, the veteran sought treatment for right wrist 
pain.  At that time, he reported that he had twice fractured 
his right wrist.  Initial x-rays were questionable regarding 
whether such fractures had occurred and follow-up x-rays 
showed no abnormalities.  An examiner noted tenderness, 
swelling, pain on full range of motion, and no bony defect.  
He diagnosed right wrist tendonitis. 

The veteran continued to complain of right wrist swelling and 
pain, including on motion, from August 2000 to October 2000.  
He reported having broken his right wrist in 1957 and having 
fractured his right navicular bone in 1970.  Magnetic 
resonance imaging conducted in September 2000 revealed a tear 
of the scapholunate ligament and mild degenerative changes 
about the carpus consisting of subchondral cyst formation and 
joint space narrowing.  X-rays conducted in October 2000 
revealed a large gap between the navicula and lunate, which 
questionably represented torn navicular lunate ligaments.  
These findings necessitated surgery, or more specifically, 
dorsal capsulodesis, right wrist, with percutaneous pinning 
of the scapholunate and scaphocapitate, in November 2000, for 
right scapholunate disassociation.  In January 2001, the 
veteran reported related pain, and on retirement examination 
conducted in February 2001, an examiner noted that the 
veteran's right wrist was still healing.  He indicated that 
the veteran had swelling and decreased range of motion of the 
right wrist with pain.  

Later that month, the veteran underwent surgery, an 
extraction of the pins in his right wrist.  He then underwent 
a pre-discharge VA general medical examination, during which 
he reported that he was participating in physical therapy, 
but still had right wrist weakness, decreased range of 
motion, a dull ache and stiffness, fairly constant mild to 
moderate pain, and swelling.  He indicated that he no longer 
had the give away that he had prior to the surgery and did 
not notice any locking, heat or redness.  He reported that he 
did not have a brace. 

The examiner noted nontender, purple scars on the veteran's 
right wrist, tenderness to pressure over the right wrist with 
some soft tissue swelling, slight erythema, but no increased 
warmth, dorsiflexion to 50 degrees, palmar flexion to 40 
degrees, ulnar deviation to 38 degrees, radial deviation to 
12 degrees, pain at the end degrees for all motions, 4/5 grip 
of the right hand, an inability to hold all of the right 
fingertips to the thumb tip against resistance, normal right 
hand fingers abduction strength, give away secondary to pain 
in the right wrist for resisted dorsiflexion, and palmar 
flexion strength of 4/5 with pain.  The examiner indicated 
that he could not elicit reflexes of the upper extremities.  
She diagnosed a history of various right wrist surgeries and 
indicated that the veteran was still convalescing from his 
most recent surgery.

Since discharge in June 2001, the veteran has undergone VA 
examinations and additional right wrist surgery, and received 
VA outpatient treatment for his right wrist.  

Following his February 2001 surgery, the veteran developed a 
widened scapholunate interval with symptomatic wrist 
clunking.  This necessitated a wrist salvage procedure, or 
more specifically, a right scaphoid repair with a radial 
styloidectomy, in April 2002.  The next month, the veteran 
was issued a splint and advised to begin range of motion 
exercises.  From August 2002 to September 2002, the veteran 
continued to complain of right wrist pain, which necessitated 
the use of over-the-counter and prescription pain medication 

During a VA joints examination conducted in November 2003, 
the veteran reported extremely limited range of motion, poor 
right wrist strength, and a lack of sensation along the 
superficial branch of the radial nerve and the dorsal 
incision.  The examiner noted right wrist flexion to 40 
degrees, extension to 30 degrees, radial deviation to 10 
degrees, ulnar deviation to 25 degrees, intact median and 
ulnar nerve sensation, and a severely decreased sensation to 
light touch at the superficial branch of the radial nerve.  
With the exception of key pinch, which was graded 4/5, the 
veteran had an intact motor examination with good strength to 
the upper extremity.  The examiner summarized that the 
veteran had residuals of a 1970 right wrist injury, developed 
a scapholunate disassociation, a debilitating injury, in 
2000, and then underwent a salvage procedure that was 
unsuccessful, resulting in poor range of motion and poor 
right wrist strength.  The examiner concluded that, given 
that the veteran functioned at an extremely high level 
considering these injuries, he would not advise any changes 
in employment. 

During a VA peripheral nerves examination conducted in 
November 2003, the veteran reported an exceedingly tender 
right wrist that was prone to deep and aching pain, 
especially when driving or holding papers.  He also reported 
that his sensory perception in the area of his right wrist 
was altered and when things touched his right wrist, he did 
not get a normal feeling.  He indicated that he had mild 
weakness in the right hand, which occurred primarily with 
certain activities, including when he held paper and turned 
large doorknobs.

An examiner noted mild weakness on extension of the right 
wrist and digits, mildly decreased strength in the right 
grip, an inability to fully abduct the fingers or make an 
okay sign, and decreased sensation over the wrist on pin 
prick and light touch, which extended to the dorsal surface 
of the arm and to the area of the scar.  The examiner 
concluded that, as a result of multiple right wrist 
surgeries, the veteran had some sensory change and weakness 
in the distribution of the radial nerve.  She indicated that, 
although the veteran reported similar symptoms in the 
anterior interosseus nerve area, the veteran's primary 
deficits were those of sensory alteration occurring over the 
area of surgery.  She continued that, in addition to altered 
sensorium of the skin, the veteran also had a significant 
amount of pain as a result of altered anatomy within the 
wrist joint.  The examiner opined that these problems 
moderately incapacitated the veteran by causing him to lose 
some functionality of the right hand, especially with regard 
to certain tasks.  

The preponderance of the evidence is against the veteran's 
claim for a higher initial evaluation for a right wrist 
disability.  According to the aforementioned findings, since 
the veteran's discharge from service, the veteran's right 
wrist disability has manifested as poor range of motion, 
sensory changes, including of the skin, weakness in the 
distribution of the radial and anterior interosseus nerves, 
tenderness and pain, and has caused moderate impairment in 
the veteran's ability to use his right hand.  Certainly the 
veteran's symptoms are not sufficiently severe as to more 
nearly approximate the criteria for an initial evaluation in 
excess of 20 percent under any of the previously noted 
diagnostic codes.  

There is no finding of record indicating that the veteran has 
severe incomplete paralysis of the minor ulnar nerve or 
ankylosis of the right wrist.  Neurological involvement of 
the veteran's right wrist is wholly sensory.  Moreover, 
according to one VA examiner, the veteran functions at an 
extremely high level considering his right wrist disability.  
There is also no finding of record indicating that the 
veteran's right wrist disability limits his ability to 
function to a degree greater than was shown during VA 
examinations, thereby warranting a higher initial evaluation 
38 C.F.R. §§ 4.40 and 4.45.  

C.  Conclusion

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded higher 
initial evaluations in the future should either of his 
disability pictures change.  See 38 C.F.R. § 4.1 (2003).  At 
present, however, the 20 percent evaluations assigned the 
veteran's left knee and right wrist disabilities are the most 
appropriate given the medical evidence of record.  

Moreover, there is no indication that the schedular criteria 
are inadequate to evaluate either disability at issue in this 
appeal.  The veteran does not assert, and the evidence does 
not establish, that either of these disabilities, alone, 
causes marked interference with employment or necessitates 
frequent periods of hospitalization.  Accordingly, the 
veteran's claims do not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and the Board 
is not required to remand these claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2003).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In light of the foregoing, the Board concludes that the 
criteria for initial evaluations in excess of 20 percent for 
left knee and right wrist disabilities have not been met.  In 
reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect these disabilities 
have on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there was not an approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.


ORDER

An initial evaluation in excess of 20 percent for residuals, 
left knee injury, status post ACL repair and partial 
meniscectomy, is denied. 

An initial evaluation in excess of 20 percent for residuals, 
right wrist fracture, status post schaphoid repair with 
partial removal of styloid and radius and excision of 
neuroma, non-dominant extremity, is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



